Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 1 of 47 PageID #: 18808



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 ELM 3DS INNOVATIONS, LLC, a
 Delaware limited liability company,

                        Plaintiff,
         v.
                                                                C.A. No. 14-cv-1431-LPS
 MICRON TECHNOLOGY, INC., a
 Delaware corporation, MICRON
 SEMICONDUCTOR                                                   Jury Trial Demanded
 PRODUCTS, INC., an Idaho corporation, and
 MICRON CONSUMER PRODUCTS
 GROUP, INC., a Delaware corporation,

                        Defendants.

         SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Elm 3DS Innovations, LLC (“Plaintiff” or “Elm 3DS”), by its attorneys, for its

complaint against Defendants Micron Technology, Inc., and its subsidiaries and related entities

Micron Semiconductor Products, Inc., and Micron Consumer Products Group, Inc. (individually or

collectively “Defendants” or “Micron”) hereby alleges as follows:

                                        INTRODUCTION

               This is an action for patent infringement under the Patent Laws of the United States,

35 U.S.C. § 1 et seq., for infringing the following Elm 3DS patents:

       (a)     U.S. Patent No. 7,193,239 (“Leedy ’239 patent”), entitled “Three Dimensional Structure

               Integrated Circuit,” owned by Elm 3DS Innovations, LLC (attached as Ex. 1);

       (b)     U.S. Patent No. 7,474,004 (“Leedy ’004 patent”), entitled “Three Dimensional Structure

               Memory,” owned by Elm 3DS Innovations, LLC (attached as Ex. 2);

       (c)     U.S. Patent No. 7,504,732 (“Leedy ’732 patent”), entitled “Three Dimensional Structure

               Memory,” owned by Elm 3DS Innovations, LLC (attached as Ex. 3);
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 2 of 47 PageID #: 18809



       (d)     U.S. Patent No. 8,410,617 (“Leedy ’617 patent”), entitled “Three Dimensional Structure

               Memory,” owned by Elm 3DS Innovations, LLC (attached as Ex. 4);

       (e)     U.S. Patent No. 8,629,542 (“Leedy ’542 patent”), entitled “Three Dimensional Structure

               Memory,” owned by Elm 3DS Innovations, LLC (attached as Ex. 5);

       (f)     U.S. Patent No. 8,653,672 (“Leedy ’672 patent”), entitled “Three Dimensional Structure

               Memory,” owned by Elm 3DS Innovations, LLC (attached as Ex. 6);

       (g)     U.S. Patent No. 8,791,581 (“Leedy ’581 patent”), entitled “Three Dimensional Structure

               Memory,” owned by Elm 3DS Innovations, LLC (attached as Ex. 7);

       (h)     U.S. Patent No. 8,796,862 (“Leedy ’862 patent”), entitled “Three Dimensional Structure

               Memory,” owned by Elm 3DS Innovations, LLC (attached as Ex. 8);

       (i)     U.S. Patent No. 8,841,778 (“Leedy ’778 patent”), entitled “Three Dimensional Memory

               Structure,” owned by Elm 3DS Innovations, LLC (attached as Ex. 9);

       (j)     U.S. Patent No. 8,907,499 (“Leedy ’499 patent”), entitled “Three Dimensional Structure

               Memory,” owned by Elm 3DS Innovations, LLC (attached as Ex. 10);

       (k)     U.S. Patent No. 8,928,119 (“Leedy ’119 patent”), entitled “Three Dimensional Structure

               Memory,” owned by Elm 3DS Innovations, LLC (attached as Ex. 11);

       (l)     U.S. Patent No. 8,933,570 (“Leedy ’570 patent”), entitled “Three Dimensional Structure

               Memory,” owned by Elm 3DS Innovations, LLC (attached as Ex. 12).

               The Elm 3DS Patents cover foundational semiconductor technologies in the design

and manufacture of three-dimensional integrated circuits such as memory, processors, and image

sensors. These fundamental technologies reduce manufacturing costs while improving speed and

efficiency. Among other things, the Elm 3DS Patents disclose technologies that enable

semiconductor manufacturers to stack multiple integrated circuits (“die”) on top of one another

within one integrated circuit package, and to form interconnect circuitry for communication among


                                                  2
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 3 of 47 PageID #: 18810



the stacked die, including interconnect circuitry passing through silicon substrates in stacked

integrated circuits.

                Micron has infringed and continues to infringe the Elm 3DS Patents, directly and

indirectly, by making, using, selling, offering for sale, and/or importing into the United States,

semiconductor products with multiple stacked die and/or electronics products containing the same;

and by encouraging third parties to use, sell, offer for sale, and/or import into the United States,

Micron semiconductor products with multiple stacked die and/or electronics products containing

the same, with knowledge of the Elm 3DS Patents and in the infringement resulting therefrom.

                                           THE PARTIES

                Elm 3DS Innovations, LLC is a Delaware limited liability company with its principal

address at 26147 Carmelo Street, Carmel, California 93923. Elm 3DS owns patents, originally issued

to its President, inventor Glenn J. Leedy, covering Mr. Leedy’s groundbreaking technology for

thinning, vertically stacking and interconnecting integrated circuits.

                Micron Technology, Inc. (“MTI”) is a Delaware corporation with its principal place

of business at 8000 S. Federal Way, Boise, Idaho. On information and belief, MTI is a global leader

in advanced memory and semiconductor technologies. On information and belief, MTI designs,

manufactures, has manufactured, uses, offers for sale, sells and/or imports into the United States—

including into Delaware—billions of dollars of memory and semiconductor technologies each year

                Micron Semiconductor Products, Inc. (“MSP”) is an Idaho corporation with its

principal place of business in Boise, Idaho. On information and belief, MSP is a wholly-owned

subsidiary of MTI. On information and belief, MSP manufactures, has manufactured, uses, offers

for sale, sells and/or imports into the United States— including into Delaware—various

semiconductor devices, including DRAM, DRAM modules, NAND flash, NOR flash, and phase

change memory.


                                                    3
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 4 of 47 PageID #: 18811



                Micron Consumer Products Groups, Inc. (“MCPG”) is a Delaware corporation with

its principal place of business at 47300 Bayside Parkway, Fremont, California 94538. On information

and belief, MCPG is a wholly-owned subsidiary of MTI. On information and belief, MCPG

manufactures, has manufactured, uses, offers for sale, sells and/or imports into the United States—

including into Delaware—various memory products for digital devices, including memory cards, SD

cards, microSD cards, CompactFlash cards, CFast cards, XQD cards, and Memory Stick PRO Duo

cards, as well as Image Rescue software to recover photo and video files from memory cards; card

readers; USB flash drives and multipacks; and OEM products.

                                          JURISDICTION

                This is an action for patent infringement, over which this Court has subject matter

jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

                This Court has personal jurisdiction over each of the Defendants consistent with the

requirements of the Due Process Clause of the United States Constitution and/or the Delaware

Long Arm Statute. On information and belief, each Defendant transacts substantial business in

Delaware, and/or has committed and continues to commit acts of patent infringement in Delaware

as alleged in this Complaint. In addition, Micron Technology, Inc. and Micron Consumer Products

Group, Inc. are incorporated under the laws of Delaware. Further, on information and belief, the

Defendants have admitted or not contested proper personal jurisdiction in this District in other

patent infringement actions.

                                               VENUE

                Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 (b)-(d) and 1400(b)

because Defendants are subject to personal jurisdiction in this District, each has committed acts of

patent infringement in this District, each has purposefully availed itself of the rights and benefits of

Delaware law and regularly does and solicits business in Delaware, and each derives substantial



                                                    4
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 5 of 47 PageID #: 18812



revenue from things used or consumed in this District. Further, on information and belief, the

Defendants have admitted or not contested proper venue in this District in other patent

infringement actions.

                                    FACTUAL BACKGROUND

I.      The Elm 3DS Patents

                Plaintiff solely owns all rights, titles, and interests in and to the following United

States patents (collectively, the “Elm 3DS Patents”), including the exclusive rights to bring suit with

respect to any past, present, and future infringement thereof:

        (a)     U.S. Patent No. 7,193,239 (“Leedy ’239 patent”), entitled “Three Dimensional Structure

                Integrated Circuit,” which was duly and legally issued on March 20, 2007, from a patent

                application filed July 3, 2003, with Glenn J. Leedy as the named inventor. The Leedy

                ’239 patent claims priority from U.S. Patent No. 5,915,167, which was duly and legally

                issued on June 22, 1999, from a patent application filed on April 4, 1997, with Glenn

                J. Leedy as the named inventor;

        (b)     U.S. Patent No. 7,474,004 (“Leedy ’004 patent”), entitled “Three Dimensional Structure

                Memory,” which was duly and legally issued on January 6, 2009, from a patent

                application filed December 18, 2003, with Glenn J. Leedy as the named inventor. The

                Leedy ’004 patent claims priority from U.S. Patent No. 5,915,167, which was duly and

                legally issued on June 22, 1999, from a patent application filed on April 4, 1997, with

                Glenn J. Leedy as the named inventor;

        (c)     U.S. Patent No. 7,504,732 (“Leedy ’732 patent”), entitled “Three Dimensional Structure

                Memory,” which was duly and legally issued on March 17, 2009, from a patent

                application filed August 19, 2002, with Glenn J. Leedy as the named inventor. The

                Leedy ’732 patent claims priority from U.S. Patent No. 5,915,167, which was duly and


                                                    5
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 6 of 47 PageID #: 18813



            legally issued on June 22, 1999, from a patent application filed on April 4, 1997, with

            Glenn J. Leedy as the named inventor;

      (d)   U.S. Patent No. 8,410,617 (“Leedy ’617 patent”), entitled “Three Dimensional Structure

            Memory,” which was duly and legally issued on April 2, 2013, from a patent

            application filed July 4, 2009, with Glenn J. Leedy as the named inventor. The Leedy

            ’617 patent claims priority from U.S. Patent No. 5,915,167, which was duly and legally

            issued on June 22, 1999, from a patent application filed on April 4, 1997, with Glenn

            J. Leedy as the named inventor;

      (e)   U.S. Patent No. 8,629,542 (“Leedy ’542 patent”), entitled “Three Dimensional Structure

            Memory,” which was duly and legally issued on January 14, 2014, from a patent

            application filed March 17, 2009, with Glenn J. Leedy as the named inventor. The

            Leedy ’542 patent claims priority from U.S. Patent No. 5,915,167, which was duly and

            legally issued on June 22, 1999, from a patent application filed on April 4, 1997, with

            Glenn J. Leedy as the named inventor;

      (f)   U.S. Patent No. 8,653,672 (“Leedy ’672 patent”), entitled “Three Dimensional Structure

            Memory,” which was duly and legally issued on February 18, 2014, from a patent

            application filed May 27, 2010, with Glenn J. Leedy as the named inventor. The

            Leedy ’672 patent claims priority from U.S. Patent No. 5,915,167, which was duly and

            legally issued on June 22, 1999, from a patent application filed on April 4, 1997, with

            Glenn J. Leedy as the named inventor;

      (g)   U.S. Patent No. 8,791,581 (“Leedy ’581 patent”), entitled “Three Dimensional Structure

            Memory,” which was duly and legally issued on July 29, 2014, from a patent

            application filed October 23, 2013, with Glenn J. Leedy as the named inventor. The

            Leedy ’581 patent claims priority from U.S. Patent No. 5,915,167, which was duly and


                                               6
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 7 of 47 PageID #: 18814



            legally issued on June 22, 1999, from a patent application filed on April 4, 1997, with

            Glenn J. Leedy as the named inventor;

      (h)   U.S. Patent No. 8,796,862 (“Leedy ’862 patent”), entitled “Three Dimensional Structure

            Memory,” which was duly and legally issued on August 5, 2014, from a patent

            application filed August 9, 2013, with Glenn J. Leedy as the named inventor. The

            Leedy ’862 patent claims priority from U.S. Patent No. 5,915,167, which was duly and

            legally issued on June 22, 1999, from a patent application filed on April 4, 1997, with

            Glenn J. Leedy as the named inventor;

      (i)   U.S. Patent No. 8,841,778 (“Leedy ’778 patent”), entitled “Three Dimensional Memory

            Structure,” which was duly and legally issued on September 23, 2014, from a patent

            application filed August 9, 2013, with Glenn J. Leedy as the named inventor. The

            Leedy ’778 patent claims priority from U.S. Patent No. 5,915,167, which was duly and

            legally issued on June 22, 1999, from a patent application filed on April 4, 1997, with

            Glenn J. Leedy as the named inventor;

      (j)   U.S. Patent No. 8,907,499 (“Leedy ’499 patent”), entitled “Three Dimensional Structure

            Memory,” which was duly and legally issued on December 9, 2014, from a patent

            application filed January 4, 2013, with Glenn J. Leedy as the named inventor. The

            Leedy ’499 patent claims priority from U.S. Patent No. 5,915,167, which was duly and

            legally issued on June 22, 1999, from a patent application filed on April 4, 1997, with

            Glenn J. Leedy as the named inventor;

      (k)   U.S. Patent No. 8,928,119 (“Leedy ’119 patent”), entitled “Three Dimensional Structure

            Memory,” which was duly and legally issued on January 6, 2015, from a patent

            application filed March 17, 2009, with Glenn J. Leedy as the named inventor. The

            Leedy ’119 patent claims priority from U.S. Patent No. 5,915,167, which was duly and


                                               7
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 8 of 47 PageID #: 18815



                legally issued on June 22, 1999, from a patent application filed on April 4, 1997, with

                Glenn J. Leedy as the named inventor;

        (l)     U.S. Patent No. 8,933,570 (“Leedy ’570 patent”), entitled “Three Dimensional Structure

                Memory,” which was duly and legally issued on January 13, 2015, from a patent

                application filed March 17, 2009, with Glenn J. Leedy as the named inventor. The

                Leedy ’570 patent claims priority from U.S. Patent No. 5,915,167, which was duly and

                legally issued on June 22, 1999, from a patent application filed on April 4, 1997, with

                Glenn J. Leedy as the named inventor;

Each of the Elm 3DS Patents is valid and enforceable.

                The Elm 3DS Patents disclose three-dimensional integrated circuit structures and

methods for manufacturing the same. In one exemplary embodiment, the patents disclose a three-

dimensional structure with thinned and polished integrated-circuit substrates that are stacked on top

of one another and electrically connected. The disclosed technology enhances memory speed and

efficiency because the signal paths are shorter. The disclosed technology also improves memory

density because multiple storage arrays can be stacked within a single package that meets industry

form-factor requirements. Industry implementations are referred to as “stacked” memories that are

electrically connected with either wire bonds or through- silicon vias (“TSV”).

II.     The Inventor

                Glenn J. Leedy is the sole named inventor on the Elm 3DS Patents. Mr. Leedy had

been involved in the information technology industry since the 1960s. Working first for established

IT companies such as IBM and Fairchild Semiconductor, and eventually as an independent inventor,

Mr. Leedy had consistently developed essential technologies that have significantly advanced the

state of the art. Today, Mr. Leedy’s foundational inventions are used in literally billions of

semiconductor products around the world.


                                                    8
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 9 of 47 PageID #: 18816



               Mr. Leedy graduated from the University of Michigan with a degree in Mathematics,

in 1968.

               After working at IBM, the University of Michigan, Sycor and ComShare, Mr. Leedy

joined Digital Equipment Corporation (“DEC”) in 1976. While there, Mr. Leedy assisted in the

design of DEC’s first 32-bit minicomputer, and in the development of the first 16-bit

microprocessor. Mr. Leedy also invented a solution for providing high-speed backup and restore for

large databases, an advance in the technology that saved DEC and its customers millions of dollars.

               Mr. Leedy joined Fairchild Semiconductor in 1978. While there, Mr. Leedy assisted

in the development of gate-array programmable logic products. Mr. Leedy’s time at Fairchild also

provided him with the opportunity to become familiar with the semiconductor fabrication processes

used to manufacture the integrated circuits he helped design.

               In 1981, Mr. Leedy joined National Semiconductor. While there, Mr. Leedy assisted

in the development of the computer industry’s first 32-bit microprocessor.

               In 1983, Mr. Leedy left National Semiconductor to start his own business: American

Information Systems (“AIS”). Mr. Leedy formed his own business to continue inventing but with

independent creative control and ownership of his inventions.

               Under Mr. Leedy’s direction, AIS developed and sold a 32-bit minicomputer. The

minicomputer used the 32-bit National Semiconductor microprocessor Mr. Leedy had helped

develop, and the minicomputer was instantly popular because it cost a fraction of the 32-bit DEC

minicomputer Mr. Leedy worked on for his prior employer. AIS was short-lived, however, as

National Semiconductor decided to cease manufacture and development of its 32-bit

microprocessor. Without an affordable alternative 32-bit processor on the market, AIS’ cost-

performance advantage disappeared and it was forced to shut down.




                                                  9
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 10 of 47 PageID #: 18817



                 After AIS, Mr. Leedy worked for General Research for several years before again

 going into business for himself in 1989. Mr. Leedy then devoted himself to finding solutions to the

 various technological challenges he had encountered during his two decades in the IT industry. Over

 the next few years, Mr. Leedy developed the technologies underlying two patent portfolios that

 disclose and claim foundational inventions found in modern semiconductors the world over.

                 In the early 1990s, Mr. Leedy applied for and received a portfolio of patents built

 around his Membrane Dielectric Isolation (“MDI”) technology. The MDI technology uses a thin,

 flexible membrane of dielectric material to electrically isolate semiconductor devices such as

 transistors, which can then be used to form test circuitry.

                 Mr. Leedy developed the MDI technology in an effort to develop a semiconductor-

 grade dielectric that could serve as a membrane for testing bare integrated circuits. Mr. Leedy first

 worked on integrated circuit fabrication equipment in the basement of a friend, and later with an

 integrated circuit equipment manufacturer. One key aspect of the MDI technology was Mr. Leedy’s

 development of a tensile low-stress dielectric that could be fabricated into a flexible, free-standing

 membrane. The ductile characteristics of the novel membrane permitted “at speed” testing of

 integrated circuits while in wafer form.

                 Mr. Leedy’s MDI technology enabled testing methods and devices that ultimately

 became essential components in the semiconductor manufacturing process, a fact validated by Mr.

 Leedy’s sale of the MDI patent portfolio in 2008 to Taiwan Semiconductor Manufacturing Co., the

 world’s largest semiconductor foundry.

                 Following the successful development of his MDI technology, Mr. Leedy next

 applied for and received a portfolio of patents built around his Three-Dimensional Stacked “3DS”

 integrated circuit technology. The 3DS technology uses thinned, polished, flexible substrates to form




                                                    10
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 11 of 47 PageID #: 18818



 vertical stacks of integrated circuits that are connected to one another using either wire-bonds, or

 vertical interconnects that pass through the stacked substrates.

                 Mr. Leedy developed the 3DS technology in an effort to solve the processor-

 memory bottleneck—a longstanding barrier in computer-system design. The bottleneck arises when

 a computer’s processor is able to request and process data faster than the memory is able to provide

 it. Mr. Leedy believed that building the memory vertically, by stacking memory circuits on top of

 each other, rather than laying the memory circuits out horizontally, would shorten the electrical

 paths used to read and write data, thereby improving memory read/write speeds. Mr. Leedy was the

 first to understand that, in order to obtain an acceptable yield when stacking and connecting

 multiple thinned and polished integrated circuits, one needed to use a tensile low-stress dielectric

 layer to retain the structural integrity of the thinned and polished substrates. This prevented the

 substrates from cracking or warping, which can cause “bad” die.

                 Mr. Leedy maintained control over the 3DS portfolio until his passing in July 2017,

 as Elm 3DS’s President, and was extremely active in its development. In preparing the 3DS

 technology for patenting, Mr. Leedy drafted a rich specification that provides— among other

 things—a detailed account of the technical aspects of his inventions, the benefits associated with the

 inventions, and various embodiments of the inventions. The disclosures in the specification have

 provided enormous benefit to the semiconductor industry, and also permitted Mr. Leedy to claim

 the technical aspects of his inventions across the portfolio in many different ways that the

 semiconductor industry can understand. He continued to prosecute a number of patent applications

 that arose from his groundbreaking inventions until July 2017.

                 Mr. Leedy’s 3DS technology has allowed semiconductor manufacturers to improve

 performance and to lower the “cost-per-bit” of memory storage. Using thin integrated circuits

 allows manufacturers to stack multiple integrated circuits in a single industry-standard package with


                                                    11
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 12 of 47 PageID #: 18819



 a thickness of 1.2 mm, a feature demanded by form- factor sensitive industries such as servers and

 smartphones. Further, using vertical interconnects improves memory speed, reduces power

 consumption, and shrinks the integrated-circuit footprint.

                Presently, all three leading memory manufacturers—Samsung, SK Hynix and

 Micron—use Mr. Leedy’s 3DS technology in various stacked semiconductor products. And in the

 future the industry’s adoption of Mr. Leedy’s 3DS technology will become more widespread, as the

 cost of propagating Moore’s Law and fitting more and more transistors on a single silicon die

 becomes increasingly cost-prohibitive.

                In 2006, the transistor design node used to fabricate leading microprocessors was 65

 nm. In 2015, the transistor design node used to fabricate leading microprocessors is 22 nm. Today,

 the transistor design node used to fabricate leading microprocessors is 5 nm. According to one

 industry report, constructing a semiconductor fabrication facility at the 65nm transistor design node

 cost under $3 billion, and designing a chip for fabrication on the 65nm node cost under $50 million.

 http://www.eetimes.com/author.asp?section_id=36&doc_id=1323755 (last accessed Nov. 20,

 2014) (attached as Ex. 13). According to the same report, constructing a semiconductor fabrication

 facility at the 22 nm node cost nearly $9 billion, and designing a chip for fabrication on the 22 nm

 node cost nearly $150 million.

                Mr. Leedy’s 3DS technology provides the solution to the compounding cost of

 semiconductor fabrication at smaller transistor nodes, by providing semiconductor manufacturers

 with the technologies needed to continue delivering faster, denser, and more efficient memories—it

 allows the manufacturers to expand memory up rather than out. The manufacturers’ adoption of

 this technology can be seen in their development of technologies such as stacked NAND Flash, the

 Hybrid Memory Cube (“HMC”), and TSV.




                                                   12
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 13 of 47 PageID #: 18820




 III.    The Meeting With Defendants

                 Mr. Leedy communicated with Micron’s CEO, Steve Appleton, and CTO shortly

 after issuance of the first Elm 3DS Patent, the ’167 patent, the first in the 3DS family of patents, in

 1999. Mr. Appleton referred Mr. Leedy to Mr. Durcan, Micron’s VP of technology. During this

 communication, Mr. Leedy provided Micron with a slide presentation and a copy of the ’167 patent,

 and explained the benefits of the patented technology. Mr. Leedy also explained that the technology

 was available to a limited number of licensees. Terms were not discussed, and a license agreement

 was never reached.

 IV.     The Defendants’ Direct Infringement

                 Despite not having a license to Mr. Leedy’s 3DS technology, Defendants have widely

 used it in their stacked memory products. Evidence of Defendants’ infringement can be found on

 their website, at www.micron.com, where Defendants describe their stacked semiconductor

 products.

                 According to Micron’s website, Micron uses stacked memory in at least some multi-

 chip packages: “Stacking memory either in the same package as the applications processor or in a

 package that mounts on top of the processor package has been proven to improve signal quality and

 reduce the overall footprint for the system.”

 http://www.micron.com/~/media/Documents/Products/Technical%20Note/MCP/TN_10%2008

 .pdf (last accessed Nov. 20, 2014) (attached as Ex. 14).

                 Micron’s website represents that the “ClearNAND devices are like regular NAND –

 the interface and package types are the same—but they integrate a controller into that package,

 along with up to eight NAND devices. The internal controller offloads ECC from the host

 controller, freeing designers from having to adjust their design every time the NAND changes.”




                                                    13
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 14 of 47 PageID #: 18821



 http://www.micron.com/%20products/managed-nand/clearnand (last accessed Nov. 20, 2014)

 (attached as Ex. 15).

                 Micron’s website also discusses stacked memories in the context of its e- MMC

 products. According to Micron, “e-MMC memory, on the other hand, combines a NAND

 controller and high-capacity NAND Flash in a single BGA package.”

 http://www.micron.com/~/media/Documents/Products/White%20Paper/scaling_n

 onvolatile_mem_in_embedded_systems.pdf (last accessed Nov. 20, 2014) (attached as Ex. 16).

                 An example of Micron’s die-stacking technology in LPDDR SRAM technology is

 shown below:




                                                 14
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 15 of 47 PageID #: 18822




          IE 1




                                   DIE 2




                                                            DIE 3




                                                                                DIE 4




                 Micron has represented that it is using stacked memory and TSV technology in its

 Hybrid Memory Cube. According to Micron’s website, the “Hybrid Memor Cube (HMC) represents

 an entirely new leap forward in memory technology. It combines high-speed logic and DRAM layers

 into one optimized 3D package that leverages through-silicon via (TSV) technology.”

 http://www.micron.com/products/hybrid-memory-cube (last accessed Nov. 20, 2014) (attached as

 Ex. 17). Further, “[a]t the core of the HMC is a small, high-speed logic layer that sits below vertical

 stacks of DRAM die that are connected using through-silicon-via (TSV) interconnects.”

 http://www.micron.com/products/hybrid-memory-cube/all-about-hmc (last accessed Nov. 20,




                                                    15
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 16 of 47 PageID #: 18823



 2014) (attached as Ex. 18). Micron’s website provides the following picture of the Hybrid Memory

 Cube:




 A Micron presentation provides the following image of Micron’s TSV technology in its Hybrid

 Memory Cube:




                                                 16
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 17 of 47 PageID #: 18824



 http://storageconference.us/2013/Presentations/Jeddeloh.pdf (last accessed Mar. 24, 2015)

 (attached as Ex. 19).

                 Micron has also represented that it is using circuit block stacks or vaults in its Hybrid

 Memory Cube: “Within an HMC, memory is organized into vaults. Each vault is functionally and

 operationally independent.”

 http://www.hybridmemorycube.org/files/SiteDownloads/HMC_Specification%201_0.pdf (last

 accessed Mar. 24, 2015) (attached as Ex. 20). The Hybrid Memory Cube specification provides the

 following picture Micron’s vault technology in its Hybrid Memor Cube:




                 Micron’s use, sale, offer for sale and/or manufacture of stacked NAND, stacked

 DRAM, HMC and other stacked semiconductor products in the United States, and/or importation




                                                    17
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 18 of 47 PageID #: 18825



 of said products into the United States, constitutes infringement of at least one of the Leedy ’239,

 ’004, ’732, ’617, ’542, ’672, ’581, ’862, ’778, ’499, ’119, and ’570 patents.

                 Micron had actual notice of the Leedy ’239, ’732, ’617, ’542, ’672, ’581, ’862, and ’778

 patents and the infringement alleged herein at least upon filing the original Complaint [D.I. 1] (if not

 earlier), pursuant to 35 U.S.C. § 287(a). Micron has had actual notice of the Leedy ’004, ’499, ’119,

 and ’570 patents and the infringement alleged herein at least upon filing the First Amended

 Complaint [D.I. 17] (if not earlier), pursuant to 35 U.S.C. § 287(a).

                 Each of the Defendants has directly infringed, and continues to infringe, literally or

 under the doctrine of equivalents, one or more claims of the Elm 3DS Patents by acting without

 authority to make, have made, use, offer to sell, sell within the United States, and/or import into the

 United States semiconductor products that practice the patented inventions, and/or electronics

 products that incorporate said semiconductor products, including inter alia solid state drives (“SSD”)

 and Flash drives.

                 The above-described acts of infringement committed by Defendants have caused

 injury and damage to Plaintiff, and will cause additional severe and irreparable injury and damages in

 the future.

 V.      The Defendants’ Indirect Infringement

                                      GENERAL ALLEGATIONS

                 Micron indirectly infringes the Elm 3DS Patents by inducing infringement by others,

 such as OEMs, manufacturers, importers, resellers, customers and end users under 35 U.S.C.

 § 271(b) in this District and elsewhere in the United States. On information and belief, Micron has

 intended and continues to intend to induce patent infringement by these third parties and has had

 actual knowledge that the inducing acts would cause infringement or has been willfully blind to the

 possibility that its inducing acts would cause infringement. For example, Micron is aware of the Elm


                                                      18
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 19 of 47 PageID #: 18826



 3DS Patents, that the structural aspects of thinned, stacked, and electrically interconnected

 semiconductors are always present in infringing stacked semiconductor packages and cannot be

 modified by a purchaser of such stacked semiconductor packages and, therefore, that Micron’s

 customers will infringe one or more claims of the Elm 3DS Patents by incorporating such stacked

 semiconductor packages in other products, and that subsequent sales of such products in the United

 States would be a direct infringement of one or more claims of the Elm 3DS Patents.

                 On information and belief, Micron indirectly infringes one or more claims of the

 Elm 3DS Patents by inducing numerous third-party OEMs, manufacturers, importers, resellers,

 customers, and end users to make, have made, use, sell, offer to sell in, and/or import into the

 United States, products that incorporate stacked semiconductor products and/or multiple

 semiconductor die that are thinned, stacked on top of and electrically connected to one another

 through vertical interconnects within a single chip package, which are manufactured by Micron and

 infringe one or more claims of the Elm 3DS Patents.

                 On information and belief, Micron has designed, marketed, and sold infringing

 products to third parties with knowledge and the specific intent to cause the third parties to in turn

 make, have made, use, sell, offer to sell in, and/or import into the United States, products

 incorporating Micron’s stacked semiconductor products and/or multiple semiconductor die that are

 thinned, stacked on top of and electrically connected to one another through vertical interconnects

 within a single chip package.

                 On information and belief, Micron has designed its infringing products such that, as

 incorporated into the products of third parties, the third-party product infringes one or more claims

 of the Elm 3DS Patents if made, used, sold, offered for sale in, or imported into the United States.




                                                   19
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 20 of 47 PageID #: 18827



                 On information and belief, Micron is aware that by making, having made, using,

 selling, offering to sell in, or importing into the United States products that incorporate Micron’s

 infringing products, these third parties directly infringe one or more claims of the Elm 3DS Patents.

                 On information and belief, Micron is aware that these third parties include, among

 many others, Motorola, Google, Intel, Samsung, HTC and Kingston; and that products they make,

 have made, use, sell, offer to sell, or import into the United States, include, among many others,

 SSD, server hardware, cameras, flash, and mobile devices.

                      MICRON’S PRE-SUIT INDIRECT INFRINGEMENT

                 Although Micron has asserted that it is implausible to infer that Micron had notice of

 the patents-in-suit, the facts tell a different story. Micron had pre-suit notice of the ’239 Patent and

 the Elm 3DS Patents in general through its prosecution of patent applications that successfully

 issued as patents.

                 In 2000 or 2001, Mr. Leedy provided Micron with a slide presentation on the Elm

 3DS technology and a copy of the 5,915,167 patent. The ’167 patent is the parent patent in the Elm

 3DS Patent portfolio.

                 Since the issuance of the ’167 patent, Micron has routinely cited to the Elm 3DS

 patents, including certain of the patents-in-suit. For example:

         (a)     U.S. Patent No. 6,090,636 assigned to Micron and issued on July 18, 2000, cites to

                 Mr. Leedy’s U.S. Patent No. 5,915,167. In all, more than 30 Micron patents cite to the

                 ’167 patent.

         (b)     U.S. Patent No. 6.951,791 assigned to Micron and issued on October 4, 2005, cites to

                 Mr. Leedy’s U.S. Patent No. 6,551,857. In all, 4 Micron patents cite to the ’857 patent.

         (c)     U.S. Patent No. 7,314,822 assigned to Micron and issued on January 1, 2008, cites to

                 Mr. Leedy’s U.S. Patent No. 6,133,640. In all, 6 Micron patents cite to the ’640 patent.


                                                     20
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 21 of 47 PageID #: 18828



        (d)     U.S. Patent No. 7,602,630 assigned to Micron and issued on October 13, 2009, cites

                to Mr. Leedy’s U.S. Patent No. 6,208,545. In all, 7 Micron patents cite to the ’545

                patent.

 In total, more than 40 Micron patents, spanning 2000 to 2014, cite to at least one U.S. patent issued

 to Mr. Leedy, and owned by Elm 3DS.

                Micron had actual notice of the ’239 patent at least as of October 7, 2008, when

 Micron included the ’239 patent on an Information Disclosure Statement during the prosecution of

 what became U.S. Patent No. 7,835,207 to Keeth, et al.




                Micron also had actual notice of the ’239 patent as of January 3, 2013, when Micron

 included the patent on an Information Disclosure Statement devoted entirely to disclosing the U.S.

 patents issued to, and U.S. patent applications filed by Mr. Leedy, submitted during the prosecution

 of what became U.S. Patent No. 8,455,853 to Liu, et al.




                                                  21
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 22 of 47 PageID #: 18829




                                       22
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 23 of 47 PageID #: 18830



                 The January 3, 2013 IDS also includes the applications that became the Leedy ’542

 patent (US 2009/0174082) and Leedy ’672 patent (US 2010/0172197).

                 The January 3, 2013 IDS was preceded by an IDS, filed on April 28, 2012, that cited

 the ’167 patent, which Mr. Leedy had provided to Micron in either 2000 or 2001, and the second

 patent in Mr. Leedy’s 3DS portfolio, U.S. Patent No. 6,133,640, among numerous other prior art

 references.

                 The submission of a supplemental IDS devoted entirely to disclosing the additional

 patents and patent applications belonging to Mr. Leedy, more than thirty in all, indicates that

 sometime in 2012, Micron undertook a search to identify all intellectual property owned by Mr.

 Leedy in this technological space.

                 Micron’s ’207 patent was filed on October 7, 2008 and issued on November 16,

 2010, listing MTI as the assignee. The lead inventor, Brent Keeth, is a Senior Fellow in the

 Advanced DRAM Architecture Group at Micron, where he has worked since July 1992. Mr. Keeth

 is responsible for leading the design of Micron’s HMC product.

 http://www.micron.com/about/our-company/leadership/brent-keeth (last accessed Mar. 26, 2015)

 (attached as Ex. 21).

                 Micron’s ’853 patent was filed on April 9, 2012 and issued on June 4, 2013, listing

 MTI as the assignee. The co-inventor, Gurtej S. Sandhu, is a Senior Fellow and Director of

 Advanced Technology Development at Micron, where he has worked since July 1992.

 http://www.micron.com/about/our-company/leadership/gurtej-sandhu (last accessed Mar. 26,

 2015) (attached as Ex. 22).

                 Both Mr. Keeth and Mr. Sandhu are listed as members of Micron’s current

 leadership, where they comprise two of only three “Senior Fellows” in the leadership team.

 http://www.micron.com/about/our-company/leadership (last accessed Mar. 26, 2015).


                                                   23
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 24 of 47 PageID #: 18831



                Thus, Micron had actual notice of the Leedy ’239 patent, the Leedy ’542 patent, and

 the Leedy ’672 patent at least as of the dates it submitted IDS statements to the U.S. Patent and

 Trademark office disclosing those patents, as set forth in the paragraphs above.

      Micron’s Pre-suit Knowledge that Its Customers Directly Infringed the ’239 Patent

                On information and belief, Micron understood that its customers, companies in the

 computing, consumer, networking, telecommunications, and imaging markets, directly infringed the

 ’239 patent when they imported or sold finished electronics products containing infringing Micron

 semiconductor chips in the United States. Examples of infringing electronics products include, but

 are not limited to, mobile phones, desktop PCs, servers, notebooks and workstations.

                On information and belief, Mr. Keeth, the co-inventors of the Micron’s ’207 patent,

 and potentially others at Micron reviewed the specification and claims of the Leedy ’239 patent prior

 to disclosing the ’239 patent to the U.S. Patent and Trademark office as part of the ’207 patent

 prosecution.

                On information and belief, Mr. Sandhu, the co-inventor of the Micron’s ’853 patent,

 and potentially others at Micron reviewed the specification and claims of the Leedy ’239 patent as

 part of the undertaking that led to the preparation of an IDS devoted entirely to disclosing the ’239

 patent, and other patent and patent applications belonging to Mr. Leedy, as part of the ’853 patent

 prosecution.

                Claim 1 to the ’239 patent reads as follows:

        a plurality of monolithic substrates having integrated circuits formed thereon and stacked in

        layers such that each layer comprises only one of the substrates, wherein at least one of the

        plurality of substrates is a substantially flexible substrate, and wherein a major portion of the

        monolithic substrate is removed; and between adjacent substrates, a bonding layer bonding

        together the adjacent substrates, the bonding layer being formed by bonding first and second


                                                   24
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 25 of 47 PageID #: 18832



        substantially planar surfaces having a bond-forming material throughout a majority of the

        surface area thereof.

                On information and belief, based on the review of the ’239 patent specification and

 claims, by two current members of its leadership team, and likely others within the organization,

 Micron understood in October 2008 (’207 patent IDS) or January 2013 (’853 patent IDS) that the

 ’239 patent claims covered thinned, stacked semiconductor die that are bonded together in a single

 package.

                Micron is a global manufacturer and marketer of semiconductor devices, principally

 DRAM and NAND Flash memory, with deep expertise in manufacturing such memory products.

 Mr. Keeth has a Masters degree in Electrical Engineering and received a patent directed to an

 integrated circuit package with multiple semiconductor die that are arranged in a stack. Mr. Sandhu

 has a Ph.D. in physics, is a Fellow in IEEE, and received a patent directed to fabrication methods

 for forming memory cells in an integrated circuit. Thus, Micron collectively, and Mr. Keeth and Mr.

 Sandhu individually, possessed the technical expertise required to understand the content and scope

 of the Leedy ’239 patent.

                On information and belief, based on its knowledge of its own products, Micron

 understood in October 2008, or least by January 2013, that certain of its products comprised

 thinned, stacked semiconductor die that were bonded together in a single package.

                Micron’s 10-k for the Fiscal Year ended September 2009 states that Micron

 possessed certain intellectual property related to the manufacture of stack DRAM products. The 10-

 k further states that, “In 2008, the Company established a partnering arrangement with Nanya

 Technology Corporation (“Nanya”) pursuant to which the Company and Nanya jointly develop

 process technology and designs to manufacture stack DRAM products.” Micron forecasted that “in




                                                  25
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 26 of 47 PageID #: 18833



 2010 its DRAM production will increase as a result of increases in stack and trench DRAM

 production purchased from Inotera.”

                On information and belief, based on its knowledge of its own products and its

 review of the ’239 patent specification and claims, Micron understood in October 2008 or January

 2013 that certain of its products that comprised thinned, stacked semiconductor die that were

 bonded together in a single package infringed the ’239 patent.

                On information and belief, Micron further understood in October 2008 or January

 2013 that its OEM customers were directly infringing the ’239 patent when they imported into or

 sold in the United States, a finished product that contained thinned, stacked semiconductor die that

 were bonded together in a single package.

                Micron’s 10-k for the Fiscal Year ended September 2009 also states that Micron sold

 memory products to customers such as Intel and Hewlett-Packard. According to the 10-k, “Sales to

 Intel, primarily for NAND Flash from the IM Flash joint ventures, were 20% of the Company’s net

 sales in 2009 and 19% of the Company’s net sales in 2008.” Further, “Sales to Hewlett-Packard

 Company were 10% of the Company’s net sales in 2007.”

                Micron’s 10-k for the Fiscal Year ended September 2009 also states that Micron’s

 “Memory segment’s primary products are DRAM and NAND Flash, which are key memory

 components used in a broad array of electronic applications, including personal computers,

 workstations, network servers, mobile phones, Flash memory cards, USB storage devices, MP3/4

 players and other consumer electronics products.” The 10-k further states, “The Company sells

 primarily to original equipment manufacturers, distributors and retailers located around the world.”

                On information and belief, Micron understood that its customers, including global

 OEMs like Apple, Intel and Hewlett-Packard sold finished products such as mobile phones, desktop




                                                  26
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 27 of 47 PageID #: 18834



 PCs, workstations, laptops and servers in the United States, and imported such products into the

 United States.

                  On information and belief, based on its knowledge of its customers’ business

 activities, Micron understood that its customers would incorporate its products, including stack

 DRAM products, into finished electronics products sold around the world, including the United

 States. In addition, based on its knowledge of its own products and its review of the ’239 patent

 specification and claims, Micron understood that when its customers sold finished electronics

 products containing Micron stack DRAM in the United States, or imported such electronics

 products into the United States, those acts constituted direct infringement of the ’239 patent.

                  Micron is aware that its products cannot be used or sold in a manner that does not

 infringe. Micron is aware that the infringing stacked memory products are integral components of

 the computer and mobile products incorporating them, that the infringing stacked memory products

 are built into the computer and mobile products, and cannot be removed or disabled by a purchaser

 of the consumer products containing the infringing circuits. Therefore, Micron is aware that its

 customers would infringe one or more claims of the ’239 patent by using the products as-sold and

 as-marketed by Micron, and that subsequent sales of such products in the United States would be

 direct infringement of the ’239 patent.

         Micron’s Specific Intent to Induce Pre-Suit Direct Infringement of the ’239 Patent

                  On information and belief, Micron actively induced its customers to directly infringe

 the ’239 patent by encouraging its customers to use at least Micron stack DRAM products

 comprising thinned, stacked semiconductor die that were bonded together in a single package, in

 their finished products, while understanding that some of those finished products would be sold in

 or imported into the United States and thereby directly infringe the ’239 patent.




                                                   27
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 28 of 47 PageID #: 18835



                 Micron’s 10-k for the Fiscal Year ended September 2009 indicates that Micron

 actively promoted the purchase and adoption of its products, including at least stack DRAM

 products comprising thinned, stacked semiconductor die that were bonded together in a single

 package, to numerous customers, including global OEMs like Apple, Intel and Hewlett-Packard.

 Micron’s 10-k states, “The Company markets its semiconductor products primarily through its own

 direct sales force and maintains sales offices in its primary markets around the world. The Company

 maintains inventory at locations in close proximity to certain key customers to facilitate rapid

 delivery of products.”

                 Micron’s 10-k for the Fiscal Year ended September 2009 indicates that Micron

 understood that its success depended on the purchase and adoption of its products, including at least

 stack DRAM products comprising thinned, stacked semiconductor die that were bonded together in

 a single package, by global OEMs. Micron’s 10-k states, “The Company markets its products

 through its internal sales force, independent sales representatives and distributors primarily to

 original equipment manufacturers and retailers located around the world. The Company’s success is

 largely dependent on the market acceptance of a diversified portfolio of semiconductor products,

 efficient utilization of the Company’s manufacturing infrastructure, successful ongoing development

 of advanced process technologies and generation of sufficient return on research and development

 investments.”

                 On information and belief, based on its knowledge of its customers’ business

 activities, its own products, and its review of the ’239 patent specification and claims, Micron

 understood that when it encouraged its customers to purchase and adopt at least stack DRAM

 products comprising thinned, stacked semiconductor die that were bonded together in a single

 package, it was encouraging those customers to directly infringe the ’239 patent by selling finished




                                                    28
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 29 of 47 PageID #: 18836



 electronics products containing Micron stack DRAM in the United States, or importing such

 electronics products into the United States.

                 Micron’s supply agreements, partnerships, and sales volumes all evidence its intent to

 induce companies to infringe one or more claims of the ’239 patent. Given (1) its review of the ’239

 patent specification and claims, (2) its understanding that the ’239 patent claims covered thinned,

 stacked semiconductor die that are bonded together in a single package, (3) its knowledge that it

 manufactured and sold at least stacked DRAM products comprising thinned, stacked semiconductor

 die that are bonded together in a single package, (4) its knowledge that its OEM customers directly

 infringed by importing or selling into the United States, a finished product that contained thinned,

 stacked semiconductor die that are bonded together in a single package, and (5) its sales and supply

 agreements encouraging third parties to include Micron’s stacked semiconductors in their products,

 Micron had the specific intent to induce infringement of the ’239 patent, or has been willfully blind

 to the direct infringement it is inducing.

                    MICRON’S POST-SUIT INDIRECT INFRINGEMENT

                 At the very latest, Micron received actual notice of the Leedy ’239, ’732, ’617, ’542,

 ’672, ’581, ’862, and ’778 patents and of its infringement as of the date of the original Complaint

 [D.I. 1]. At the very latest, Micron has had actual notice of the Leedy ’004, ’499, ’119, and ’570

 patents and of its infringement as of the date of the First Amended Complaint [D.I. 17].

     Micron’s Post-suit Knowledge that Customers Directly Infringe the Elm 3DS Patents

                 Micron is aware of how its stacked semiconductor products infringe the Elm 3DS

 patents as set forth in paragraphs 32-39 of the original Complaint, and at paragraphs of 32-39 of this

 First Amended Complaint.

                 On information and belief, products sold or manufactured in the United States that

 incorporate Micron’s infringing stacked memory products include, but by no means are limited to,



                                                    29
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 30 of 47 PageID #: 18837



 the Motorola Moto360, the Google Chromecast Device, the Intel Ultrabook, the Kingston V300

 SSD, the Samsung I8530 Galaxy Beam, and the HTC One M8. These and other products

 incorporating Micron’s infringing products are currently offered for sale in the United States.

                Micron is aware that the products cannot be used or sold in a manner that does not

 infringe. Micron is aware that the infringing stacked memory products are integral components of

 the computer and mobile products incorporating them, and that the infringing stacked memory

 products are built into the computer and mobile products and cannot be removed or disabled by a

 purchaser of the consumer products containing the infringing circuits. Therefore, Micron is aware

 that its customers will infringe one or more claims of the Elm 3DS Patents by using the products as-

 sold and as-marketed by Micron, and that subsequent sales of such products would be direct

 infringement of the Elm 3DS Patents.

  Micron’s Specific Intent to Induce Post-Suit Direct Infringement of the Elm 3DS Patents

                Micron has undertaken affirmative action to encourage others to infringe and it has

 done so with the knowledge that its action would result in infringing conduct. Through its marketing

 of the infringing stacked semiconductor products, Micron specifically intends for its customers, such

 as OEMs, manufacturers, importers, resellers, customers, and end users, to purchase Micron’s

 stacked semiconductor products and to incorporate them into end products that will infringe one or

 more claims of the Elm 3DS Patents. Micron routinely markets its infringing stacked semiconductor

 products to third parties for inclusion in products that are sold to customers in the United States.

 Micron has publicly stated that its DDR3 DRAM products —many of which are stacked memory

 products—are primarily targeted for computers, servers, networking devices, and communication

 equipment and that LPDRAM products—many of which are stacked memory products— are

 primarily used in mobile phones, tablets, embedded applications, ultra-thin laptop computers, and

 other mobile consumer devices. Further, Micron has stated that its embedded NAND Flash-based


                                                   30
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 31 of 47 PageID #: 18838



 storage devices—many of which are stacked memory products— are utilized in mobile phones,

 SSDs, tablets, computers, industrial and automotive applications, networking and other personal and

 consumer applications.

                 Micron lists eight distributors in the United States. http://www.micron.com/how-

 to-buy/distributors (last accessed Nov. 20, 2014) (attached as Ex. 23). Micron’s marketing efforts

 show that is has specifically intended to and has induced, direct infringement in the United States.

                 Micron advertises on its website that its Hybrid Memory Cube technology is found in

 Knights Landing, Intel’s next-generation Xero Phi CPU architecture.

 http://www.micron.com/products/hybrid-memory-cube/high-performance-on-package-memory

 (last accessed Nov. 20, 2014) (attached as Ex. 24).

                 Additionally, Xilinx and Open-Silicon, Inc. announced in April 2014 its Hybrid

 Memory Cube controller IP for Xilinx Virtex-7 FPGAs, enabling system developers to take

 advantage of the ultra-high memory bandwidth of the HMC.

 http://hybridmemorycube.org/Xilinx%20and%20Open-Silicon%20Announce %20HMCC.pdf (last

 accessed Nov. 20, 2014) (attached as Ex. 25). Micron advertises its partnership with Xilinx and

 specifically for the Virtex-7 FPGA. http://www.micron.com/products/partner-ecosystem/xilinx

 (last accessed Nov. 20, 2014) (attached as Ex. 26).

                 On information and belief, Micron revealed at the Denver Supercomputing show

 that other target applications of the HMC include data packet processing, data packet buffering or

 storage, and processor acceleration.

                 Micron’s partnership and active advertising of its Hybrid Memory Cubes through

 Intel and Xilinx shows that it has specifically intended to and has induced these third parties’ direct

 infringement.




                                                    31
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 32 of 47 PageID #: 18839



                 Micron’s marketing efforts, press releases, sales volume, and partnerships are all

 evidence of its intent to induce companies to infringe the patents-in-suit. Because Micron has

 marketed to customers products which it knows infringe the Elm 3DS Patents, it had the manifest

 specific intent to cause direct infringement and is therefore liable for indirect infringement.

                 Micron also provides OEMs, manufacturers, importers, resellers, customers, and end

 users instructions, user guides, and technical specifications on how to incorporate its infringing

 stacked semiconductor products into electronics products that are made used, sold, offered for sale

 in and/or imported into the United States. When OEMs, manufacturers, importers, resellers,

 customers, and end users follow such instructions, user guides, and technical specifications and

 embed the stacked semiconductor products in end products and make, use, offer to sell, sell, or

 import into the United States, they directly infringe one or more claims of the Elm 3DS Patents.

 Micron knows that when it provides such instructions, user guides, and technical specifications,

 OEMs, manufacturers, importers, resellers, customers, and end users follow these instructions, user

 guides, and other technical specifications, and therefore directly infringe one or more claims of the

 Elm 3DS Patents. Micron thus knows that its actions actively induce infringement.

                 On information and belief, Micron prides itself on being a company that is

 headquartered in the United States and specifically targets the United States market for their

 products listed above and actively induces OEMs, manufacturers, importers, resellers, customers,

 and end users to directly infringe one or more claims of the Elm 3DS Patents in the United States.

                 For example, on information and belief, at the 2014 Flash Memory Summit in Santa

 Clara, California, Micron showcased its latest memory technologies in an effort to encourage various

 OEMs, manufacturers, importers, resellers, customers, and end users to include its infringing

 technology in their computers, server hardware, and mobile devices. This event was attended by the

 direct infringers mentioned above and generally by companies that make, use, offer to sell, sell, or


                                                    32
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 33 of 47 PageID #: 18840



 import into the United States products that use memory components such as those made by Micron.

 At the Flash Memory Summit, Micron made presentations touting the virtues of its memory

 products, including products that infringe.

                On information and belief, examples of third-party electronics products that

 incorporate Micron’s stacked semiconductor products include, but are not limited to, the Motorola

 Moto360, Google Chromecast Device, Intel Ultrabook, Kingston V300 SSD, Samsung I8530

 Galaxy Beam, and HTC One M8. These and other products incorporating Micron’s stacked

 semiconductor products are currently offered for sale in the United States. Micron is aware of the

 manner in which its stacked semiconductor products infringe the Elm 3DS patents as set forth in

 paragraphs 32-39 of the original Complaint, and at paragraphs of 32-39 of this First Amended

 Complaint.

                Further, on information and belief, products made, used, offered for sale, sold, or

 imported into the United States that incorporate multiple semiconductor die that are thinned,

 stacked on top of and electrically connected to one another through vertical interconnects (Hybrid

 Memory Cubes) within a single chip package manufactured by Micron include, but are not limited to

 Intel’s Knights Landing Xeon Phi CPU and Xilinx Virtex-7 FPGAs. On information and belief,

 Intel’s Knights Landing Xeon Phi CPU are scheduled to ship in mid-2015. On information and

 belief, Xilinx Virtez-7 FPGA is currently offered for sale in the United States. Further, Micron has

 stated publicly that in 2014, it began selling Hybrid Memory Cube (“HMC”) products, which are

 semiconductor memory devices where vertical stacks of DRAM die that are connected using

 through-silicon-via interconnects are placed above a small, high-speed logic layer. Micron is aware of

 how its stacked semiconductor products infringe the Elm 3DS patents as set forth in paragraphs 32-

 39 of the original Complaint, and at paragraphs of 32-39 of this First Amended Complaint.




                                                   33
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 34 of 47 PageID #: 18841



                 The specific products listed here are merely examples of the myriad products in

 which Micron’s infringing circuits are incorporated. Micron indirectly infringes the patents-in-suit by

 pursuing third-party customers for its stacked semiconductor products, who then directly infringe

 the Elm 3DS Patents by making, having made, using, offering to sell, selling, or importing into the

 United States products that contain Micron’s stacked semiconductor products.

                 Micron derives significant revenue by selling its stacked memory products to third

 parties who directly infringe the patents-in-suit in the United States. For instance, on information

 and belief, Micron has net sales in the United States of at least $2.5 billion for its DRAM and Flash

 products in 2014.

                 Further, Micron has stated publicly that it is specifically partnering with Intel for

 design, development, and manufacture of NAND Flash and sells its NAND Flash products to Intel

 through its partnership with Intel. Micron knows that by selling its NAND Flash to Intel and other

 such third parties, Intel will incorporate the NAND Flash in its products and directly infringe one or

 more claims of the Elm 3DS Patents. Micron thus knows that its actions actively induce

 infringement.

                 Additionally, Micron has publicly stated that it is partnering with Seagate to supply

 NAND Flash to Seagate. http://files.shareholder.com/downloads/ABEA-

 45YXOQ/4018394610x0x809241/75720749-0480-418A-B10F-

 2839F16A856E/Micron_Seagate_Joint_Announce_02_12_2015_FINAL.pdf (last accessed Mar. 16,

 2015) (attached as Ex. 27). On information and belief, Micron knows Seagate will incorporate

 stacked NAND Flash from Micron into its data storage products and directly infringe the Elm 3DS

 Patents by selling said data storage products in the United States or importing said data storage

 products into the United States.




                                                    34
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 35 of 47 PageID #: 18842



                 Micron’s marketing efforts, press releases, sales volume, and partnerships all

 evidence its intent to induce companies to infringe one or more claims of the Elm 3DS Patents.

 Because Micron has marketed its products to customers that it knows infringe one or more claims

 of the Elm 3DS Patents, it had the manifest specific intent to cause direct infringement and is

 therefore liable for indirect infringement. Given (1) Micron’s knowledge that its stacked

 semiconductor products infringe one or more claims of the Elm 3DS Patents, (2) the volume of

 Micron’s stacked semiconductor sales, (3) Micron’s ubiquitous sales and marketing efforts directed

 to inducing third parties to include Micron’s stacked semiconductors in their products, and (4) the

 fact that many third parties directly infringe one or more claims of the Elm 3DS Patents by making,

 having made, using, offering to sell, selling, or importing into the United States products that

 incorporate Micron’s stacked semiconductor products, Micron has had specific intent to induce

 infringement or has been willfully blind to the direct infringement it is inducing.

                 The above-described acts of infringement committed by Defendants have caused

 injury and damage to Plaintiff, and will cause additional severe and irreparable injury and damages in

 the future.

                                     FIRST CLAIM FOR RELIEF

                              Infringement of U.S. Patent No. 7,193,239

                 Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

 102 above as if specifically set forth herein.

                 Defendants have directly infringed one or more claims of the Leedy ’239 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271. The infringing

 products include, but are not limited to, certain of Micron semiconductor products that incorporate

 multiple semiconductor die that are thinned, stacked on top of and electrically connected to one




                                                    35
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 36 of 47 PageID #: 18843



 another within a single chip package, and Micron electronics products that incorporate such chip

 packages. The infringement remains ongoing.

                 Defendants have indirectly infringed one or more claims of the Leedy ’239 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271(b). The infringing

 products include third-party electronics products that incorporate certain of Micron semiconductor

 products that incorporate multiple semiconductor die that are thinned, stacked on top of and

 electrically connected to one another within a single chip package. The infringement remains

 ongoing.

                 As a consequence of Defendants’ infringement, Plaintiff is entitled to recover

 damages adequate to compensate it for the injuries complained of herein, but in no event less than a

 reasonable royalty.

                                   SECOND CLAIM FOR RELIEF

                              Infringement of U.S. Patent No. 7,474,004

                 Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

 102 above as if specifically set forth herein.

                 Defendants have directly infringed one or more claims of the Leedy ’004 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271. The infringing

 products include, but are not limited to, certain of Micron semiconductor products that incorporate

 multiple semiconductor die that are thinned, stacked on top of and electrically connected to one

 another through vertical interconnects within a single chip package, and Micron electronics products

 that incorporate such chip packages. The infringement remains ongoing.

                 Defendants have indirectly infringed one or more claims of the Leedy ’004 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271(b). The infringing

 products include third-party electronics products that incorporate certain of Micron semiconductor



                                                    36
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 37 of 47 PageID #: 18844



 products that incorporate multiple semiconductor die that are thinned, stacked on top of and

 electrically connected to one another through vertical interconnects within a single chip package.

 The infringement remains ongoing.

                 As a consequence of Defendants’ infringement, Plaintiff is entitled to recover

 damages adequate to compensate it for the injuries complained of herein, but in no event less than a

 reasonable royalty.

                                    THIRD CLAIM FOR RELIEF

                              Infringement of U.S. Patent No. 7,504,732

                 Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

 102 above as if specifically set forth herein.

                 Defendants have directly infringed one or more claims of the Leedy ’732 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271. The infringing

 products include, but are not limited to, certain of Micron semiconductor products that incorporate

 multiple semiconductor die that are thinned, stacked on top of and electrically connected to one

 another through vertical interconnects within a single chip package, and Micron electronics products

 that incorporate such chip packages. The infringement remains ongoing.

                 Defendants have indirectly infringed one or more claims of the Leedy ’732 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271(b). The infringing

 products include third-party electronics products that incorporate certain of Micron semiconductor

 products that incorporate multiple semiconductor die that are thinned, stacked on top of and

 electrically connected to one another through vertical interconnects within a single chip package.

 The infringement remains ongoing.




                                                    37
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 38 of 47 PageID #: 18845



                 As a consequence of Defendants’ infringement, Plaintiff is entitled to recover

 damages adequate to compensate it for the injuries complained of herein, but in no event less than a

 reasonable royalty.

                                   FOURTH CLAIM FOR RELIEF

                              Infringement of U.S. Patent No. 8,410,617

                 Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

 102 above as if specifically set forth herein.

                 Defendants have directly infringed one or more claims of the Leedy ’617 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271. The infringing

 products include, but are not limited to, certain of Micron semiconductor products that incorporate

 multiple semiconductor die that are thinned, stacked on top of and electrically connected to one

 another through vertical interconnects within a single chip package, and Micron electronics products

 that incorporate such chip packages. The infringement remains ongoing.

                 Defendants have indirectly infringed one or more claims of the Leedy ’617 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C.

 § 271(b). The infringing products include third-party electronics products that incorporate certain of

 Micron semiconductor products that incorporate multiple semiconductor die that are thinned,

 stacked on top of and electrically connected to one another through vertical interconnects within a

 single chip package. The infringement remains ongoing.

                 As a consequence of Defendants’ infringement, Plaintiff is entitled to recover

 damages adequate to compensate it for the injuries complained of herein, but in no event less than a

 reasonable royalty.




                                                    38
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 39 of 47 PageID #: 18846



                                    FIFTH CLAIM FOR RELIEF

                              Infringement of U.S. Patent No. 8,629,542

                 Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

 102 above as if specifically set forth herein.

                 Defendants have directly infringed one or more claims of the Leedy ’542 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271. The infringing

 products include, but are not limited to, certain of Micron semiconductor products that incorporate

 multiple semiconductor die that are thinned, stacked on top of and electrically connected to one

 another within a single chip package, and Micron electronics products that incorporate such chip

 packages. The infringement remains ongoing.

                 Defendants have indirectly infringed one or more claims of the Leedy ’542 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C.

 § 271(b). The infringing products include third-party electronics products that incorporate certain of

 Micron semiconductor products that incorporate multiple semiconductor die that are thinned,

 stacked on top of and electrically connected to one another within a single chip package. The

 infringement remains ongoing.

                 As a consequence of Defendants’ infringement, Plaintiff is entitled to recover

 damages adequate to compensate it for the injuries complained of herein, but in no event less than a

 reasonable royalty.

                                    SIXTH CLAIM FOR RELIEF

                              Infringement of U.S. Patent No. 8,653,672

                 Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

 102 above as if specifically set forth herein.




                                                    39
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 40 of 47 PageID #: 18847



                 Defendants have directly infringed one or more claims of the Leedy ’672 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271. The infringing

 products include, but are not limited to, certain of Micron semiconductor products that incorporate

 multiple semiconductor die that are thinned, stacked on top of and electrically connected to one

 another within a single chip package, and Micron electronics products that incorporate such chip

 packages. The infringement remains ongoing.

                 Defendants have indirectly infringed one or more claims of the Leedy ’672 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271(b). The infringing

 products include third-party electronics products that incorporate certain of Micron semiconductor

 products that incorporate multiple semiconductor die that are thinned, stacked on top of and

 electrically connected to one another within a single chip package. The infringement remains

 ongoing.

                 As a consequence of Defendants’ infringement, Plaintiff is entitled to recover

 damages adequate to compensate it for the injuries complained of herein, but in no event less than a

 reasonable royalty.

                                  SEVENTH CLAIM FOR RELIEF

                              Infringement of U.S. Patent No. 8,791,581

                 Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

 102 above as if specifically set forth herein.

                 Defendants have directly infringed one or more claims of the Leedy ’581 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271. The infringing

 products include, but are not limited to, certain of Micron semiconductor products that incorporate

 multiple semiconductor die that are thinned, stacked on top of and electrically connected to one

 another through vertical interconnected circuit block stacks or vaults within a single chip package,



                                                    40
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 41 of 47 PageID #: 18848



 and Micron electronics products that incorporate such chip packages. The infringement remains

 ongoing.

                 Defendants have indirectly infringed one or more claims of the Leedy ’581 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271(b). The infringing

 products include third-party electronics products that incorporate certain of Micron semiconductor

 products that incorporate multiple semiconductor die that are thinned, stacked on top of and

 electrically connected to one another through vertical interconnected circuit block stacks or vaults

 within a single chip package. The infringement remains ongoing.

                 As a consequence of Defendants’ infringement, Plaintiff is entitled to recover

 damages adequate to compensate it for the injuries complained of herein, but in no event less than a

 reasonable royalty.

                                   EIGHTH CLAIM FOR RELIEF

                              Infringement of U.S. Patent No. 8,796,862

                 Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

 102 above as if specifically set forth herein.

                 Defendants have directly infringed one or more claims of the Leedy ’862 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271. The infringing

 products include, but are not limited to, certain of Micron semiconductor products that incorporate

 multiple semiconductor die that are thinned, stacked on top of and electrically connected to one

 another within a single chip package, and Micron electronics products that incorporate such chip

 packages. The infringement remains ongoing.

                 Defendants have indirectly infringed one or more claims of the Leedy ’862 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271(b). The infringing

 products include third-party electronics products that incorporate certain of Micron semiconductor



                                                    41
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 42 of 47 PageID #: 18849



 products that incorporate multiple semiconductor die that are thinned, stacked on top of and

 electrically connected to one another within a single chip package. The infringement remains

 ongoing.

                 As a consequence of Defendants’ infringement, Plaintiff is entitled to recover

 damages adequate to compensate it for the injuries complained of herein, but in no event less than a

 reasonable royalty.

                                    NINTH CLAIM FOR RELIEF

                              Infringement of U.S. Patent No. 8,841,778

                 Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

 102 above as if specifically set forth herein.

                 Defendants have directly infringed one or more claims of the Leedy ’778 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271. The infringing

 products include, but are not limited to, certain of Micron semiconductor products that incorporate

 multiple semiconductor die that are thinned, stacked on top of and electrically connected to one

 another through vertical interconnects within a single chip package, and Micron electronics products

 that incorporate such chip packages. The infringement remains ongoing.

                 Defendants have indirectly infringed one or more claims of the Leedy ’778 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271(b). The infringing

 products include third-party electronics products that incorporate certain of Micron semiconductor

 products that incorporate multiple semiconductor die that are thinned, stacked on top of and

 electrically connected to one another through vertical interconnects within a single chip package.

 The infringement remains ongoing.




                                                    42
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 43 of 47 PageID #: 18850



                 As a consequence of Defendants’ infringement, Plaintiff is entitled to recover

 damages adequate to compensate it for the injuries complained of herein, but in no event less than a

 reasonable royalty.

                                   TENTH CLAIM FOR RELIEF

                              Infringement of U.S. Patent No. 8,907,499

                 Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

 102 above as if specifically set forth herein.

                 Defendants have directly infringed one or more claims of the Leedy ’499 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271. The infringing

 products include, but are not limited to, certain of Hynix semiconductor products that incorporate

 multiple semiconductor die that are thinned, stacked on top of and electrically connected to one

 another within a single chip package and through vertical interconnected circuit block stacks or

 vaults, and Hynix electronics products that incorporate such chip packages. The infringement

 remains ongoing.

                 Defendants have indirectly infringed one or more claims of the Leedy ’499 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271(b). The infringing

 products include, but are not limited to, certain of Hynix semiconductor products that incorporate

 multiple semiconductor die that are thinned, stacked on top of and electrically connected to one

 another within a single chip package and through vertical interconnected circuit block stacks or

 vaults, and Hynix electronics products that incorporate such chip packages. The infringement

 remains ongoing.

                 As a consequence of Defendants’ infringement, Plaintiff is entitled to recover

 damages adequate to compensate it for the injuries complained of herein, but in no event less than a

 reasonable royalty.



                                                    43
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 44 of 47 PageID #: 18851



                                 ELEVENTH CLAIM FOR RELIEF

                              Infringement of U.S. Patent No. 8,928,119

                 Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

 102 above as if specifically set forth herein.

                 Defendants have directly infringed one or more claims of the Leedy ’119 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271. The infringing

 products include, but are not limited to, certain of Hynix semiconductor products that incorporate

 multiple semiconductor die that are thinned, stacked on top of and electrically connected to one

 another through vertical interconnects within a single chip package, and Hynix electronics products

 that incorporate such chip packages. The infringement remains ongoing.

                 Defendants have indirectly infringed one or more claims of the Leedy ’119 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271(b). The infringing

 products include, but are not limited to, certain of Hynix semiconductor products that incorporate

 multiple semiconductor die that are thinned, stacked on top of and electrically connected to one

 another through vertical interconnects within a single chip package, and Hynix electronics products

 that incorporate such chip packages. The infringement remains ongoing.

                 As a consequence of Defendants’ infringement, Plaintiff is entitled to recover

 damages adequate to compensate it for the injuries complained of herein, but in no event less than a

 reasonable royalty.

                                  TWELFTH CLAIM FOR RELIEF

                              Infringement of U.S. Patent No. 8,933,570

                 Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

 102 above as if specifically set forth herein.




                                                    44
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 45 of 47 PageID #: 18852



                   Defendants have directly infringed one or more claims of the Leedy ’570 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271. The infringing

 products include, but are not limited to, certain of Hynix semiconductor products that incorporate

 multiple semiconductor die that are thinned, stacked on top of and electrically connected to one

 another through vertical interconnects within a single chip package, and Hynix electronics products

 that incorporate such chip packages. The infringement remains ongoing.

                   Defendants have indirectly infringed one or more claims of the Leedy ’570 patent,

 literally and/or under the doctrine of equivalents, in violation of 35 U.S.C. § 271(b). The infringing

 products include, but are not limited to, certain of Hynix semiconductor products that incorporate

 multiple semiconductor die that are thinned, stacked on top of and electrically connected to one

 another through vertical interconnects within a single chip package, and Hynix electronics products

 that incorporate such chip packages. The infringement remains ongoing.

                   As a consequence of Defendants’ infringement, Plaintiff is entitled to recover

 damages adequate to compensate it for the injuries complained of herein, but in no event less than a

 reasonable royalty.

                                      JURY TRIAL DEMANDED

            Elm 3DS Innovations, LLC, hereby demands a trial by jury on all claims and issues so

 triable.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff respectfully requests that this Court:

            A.     enter judgment that each of the Defendants has infringed one or more claims of one

 or more of the Elm 3DS Patents;




                                                    45
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 46 of 47 PageID #: 18853



         B.      enter an order, pursuant to 35 U.S.C. § 284, awarding to Plaintiff damages adequate

 to compensate for Defendants’ infringement of the Elm 3DS Patents (and, if necessary, related

 accountings), in an amount to be determined at trial, but not less than a reasonable royalty;

         C.      enter an order, pursuant to 35 U.S.C. § 285, deeming this to be an “exceptional case”

 and thereby awarding to Plaintiff its reasonable attorneys’ fees, costs, and expenses;

         D.      enter an order that Defendants account for and pay to Plaintiff the damages to which

 Plaintiff is entitled as a consequence of the infringement;

         E.      enter an order awarding to Plaintiff pre- and post-judgment interest at the maximum

 rates allowable under the law; and

         F.      enter an order awarding to Plaintiff such other and further relief, whether at law or in

 equity, that this Court deems just and proper.




                                                    46
Case 1:14-cv-01431-LPS Document 273 Filed 06/22/20 Page 47 of 47 PageID #: 18854




 Dated: June 22, 2020                       Respectfully submitted,

                                            FARNAN LLP

                                            /s/ Michael J. Farnan
                                            Brian E. Farnan (#4089)
                                            Michael J. Farnan (#5165)
                                            919 North Market Street
                                            12th Floor
                                            Wilmington, DE 19801
                                            Tel: (302) 777-0300
                                            Fax: (302) 777-0301
                                            bfarnan@farnanlaw.com
                                            mfarnan@farnanlaw.com

                                            Adam K. Mortara (pro hac vice)
                                            Matthew R. Ford (pro hac vice)
                                            BARTLIT BECK LLP
                                            54 West Hubbard Street, Suite 300
                                            Chicago, IL 60654
                                            Tel: (312) 494-4400
                                            Fax: (312) 494-4440
                                            adam.mortara@bartlitbeck.com
                                            matthew.ford@bartlitbeck.com

                                            John M. Hughes (pro hac vice)
                                            Nosson D. Knobloch (pro hac vice)
                                            Katherine L.I. Hacker (pro hac vice)
                                            Daniel C. Taylor (pro hac vice)
                                            BARTLIT BECK LLP
                                            1801 Wewatta Street, Suite 1200
                                            Denver, CO 80202
                                            Tel: (303) 592-3100
                                            Fax: (303) 592-3140
                                            john.hughes@bartlitbeck.com
                                            nosson.knobloch@bartlitbeck.com
                                            kat.hacker@bartlitbeck.com
                                            dan.taylor@bartlitbeck.com

                                            Counsel for Plaintiff
                                            ELM 3DS INNOVATIONS, LLC




                                       47
